Br the Court. Ingraham, First J.
No return is "submitted in this case.
The paper purporting to be a copy of the return, does not state for what the action was brought, nor what issue was to be tried. Whether the testimony was pertinent or not, it is impossible for us to decide.
Our rule is not to decide appeal cases except upon the original return or a certified copy. If the return is lost, the parties may consent that the j ustice sign the copy submitted and add the pleadings, or obtain a new return. In some regular way the necessary facts must be placed before the court, in order that we may know what we are called upon to decide. Unless the papers are properly submitted, we shall order the appeal to be dismissed.
Ordered accordingly.